              Case 1:18-cv-10985-ALC Document 92 Filed 04/24/20 Page 1 of 1




                                                                                             4/24/20
April 17, 2020

BY ECF AND EMAIL

The Honorable Andrew L. Carter, Jr.
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

       Re:       Fenton v. Annucci, et al., 18-cv-10985-ALC

Dear Judge Carter:

        We represent Plaintiff in this action, and we write concerning the Court’s April 13, 2020 Order
(Dkt. No. 90), in which Your Honor requested a status report by April 21, 2020. Despite efforts to do
so, we have thus far been unable to schedule a timely legal call with Ms. Fenton to discuss with her how
she would like to proceed with this matter. We therefore respectfully request that Your Honor extend
the date for submission of a status report for two weeks, through May 5, 2020. Defendants consent to
this request.

       Due to this extension request, and with the undersigned’s consent, Defendants also respectfully
request that their response to the Amended Complaint, which is currently due April 27, 2020, be
extended. This extension is also needed due to the severe burdens that the COVID-19 pandemic has
placed on the New York State Department of Corrections and Community Supervision (“DOCCS”).
Specifically, DOCCS is currently operating under extraordinary circumstances and striving to keep all
inmates and staff safe during the current crisis. See https://doccs.ny.gov/doccs-covid-19-report.
Additional time to respond to the Amended Complaint is therefore necessary to allow Defendants time
to confer with counsel. Defendants therefore respectfully request that Your Honor extend the date for
Defendants’ response to the Amended Complaint to June 1, 2020.

       There have been no prior requests for these extensions of time.

Respectfully submitted,

/s/ Jyotin Hamid

Jyotin Hamid
DEBEVOISE & PLIMPTON LLP

Attorneys for Plaintiff

cc:    Deanna Collins (via ECF)
       State of New York
       Office of the Attorney General
          Attorneys for Defendants
                                                            4/24/20
